Citation Nr: 1615015	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for neck disorder.

2.  Entitlement to service connection for residuals of a head injury, to include left arm weakness and headaches, as secondary to neck disorder.

3.  Entitlement to service connection for lung disorder, to include as due to asbestos exposure.

4.  Entitlement to service connection for kidney disorder.

5.  Entitlement to service connection for lumbar spine disorder.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States 
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1960 to August 1964.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2014, the Board remanded the case for the Veteran to be scheduled for a Board hearing.  In June 2015, the Veteran testified at a Travel Board hearing at the RO in Muskogee, Oklahoma before the undersigned.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file, to include VA treatment records dated from October 2012 to February 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for lung disorder, to include as due to asbestos exposure; kidney disorder; and lumbar spine disorder; as well as entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's current neck disorder as likely as not began during service.

2.  The Veteran's current residuals of an in-service head injury, to include left arm weakness and headaches, are causally related to the service-connected neck disorder.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for neck disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for residuals of a head injury, to include left arm weakness and headaches, as secondary to neck disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Service Connection for Neck Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).  The list of "chronic diseases" encompasses arthritis, to include degenerative joint disease.

At the outset, the Board notes the Veteran has been diagnosed with a current neck disorder during the appeal period.  Specifically, such diagnoses include cervical kyphosis and degenerative disc disease of the cervical spine, as noted by the June 2010 VA examiner and degenerative joint disease of the cervical spine, as noted in an October 2000 private treatment record and July 2013 and November 2013 VA treatment records.

The Veteran contends that service connection is warranted for a neck disorder due to an in-service injury.  Review of his service treatment records show he incurred an abrasion to the scalp and bruises to neck, right shoulder, and back when struck by the barrel of a weapon in September 1962.

Following clinical evaluation and review of the Veteran's claims file, the June 2010 VA examiner opined that the Veteran's "neck condition with kyphosis and osteoarthritis is less likely related to the [September 1962 in-service injury] and it is more likely age related."  The Board finds that the June 2010 VA medical opinion is inadequate as the VA examiner did not adequately consider the Veteran's lay statements of continuous neck symptoms since separation from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  

A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

In this case, as noted above, the Veteran has consistently reported that he has had continuous symptoms of a neck disorder since the September 1962 in-service occurrence.  In fact, he informed the June 2010 VA examiner that he has been having, in part, stiffness with his neck and upper back and receiving treatment for neck stiffness and some pain for years.  Most recently, at the June 2015 Board hearing, he explained the in-service occurrence in further detail and reported that he has had problems with his neck for a long time.  The Board acknowledges that the Veteran is competent to report readily observable features or symptoms of an event in service.  See Layno v. Brown, 6 Vet. App. at 465, 469 (1994).

As the Veteran has provided competent and credible lay evidence of continuous symptoms of a neck disorder that began during service, and has existed since that time, service connection for neck disorder is warranted.

Service Connection for Residuals of Head Injury

In seeking VA disability compensation, service connection may be granted on a secondary basis when there is sufficient evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

Review of the record shows the Veteran is service connected for neck disorder, as initially granted above in this decision.  The evidence also shows his current residuals of an in-service head injury, to include left arm weakness and headaches, are associated with his neck disorder, as opined by the June 2010 VA examiner.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for residuals of head injury, to include left arm weakness and headaches, as secondary to the service-connected neck disorder.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for neck disorder is granted.

Service connection for residuals of a head injury, to include left arm weakness and headaches, as secondary to neck disorder is granted.


REMAND

A remand is needed to obtain VA examinations and medical opinions to properly adjudicate the issues of entitlement to service connection for lung disorder, kidney disorder, and lumbar spine disorder.  See 38 C.F.R. §  3.303; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  At the June 2015 Board hearing, the Veteran reported he may have been exposed to asbestos during service and the AOJ noted in the June 2012 supplemental statement of the case that the Veteran's military occupational specialty as an electricians mate carries probable exposure to asbestos.  The Veteran also reported at the Board hearing that he was exposed to a cleaning solvent (trichloroethylene) used during his service that may be related to a kidney disorder, and his complaints of back pain may be related to the September 1962 in-service occurrence and/or carrying weight during 15 months of scouring duty.  The record further shows the Veteran was seen for complaints of shortness of breath and tightness of the chest while in service in June 1964, the Veteran's treatment for the removal of kidney stones and diagnosis of cyst in inferior left kidney in VA treatment records in Virtual VA, and an October 2000 private treatment record that suggests degenerative arthritis of the lumbar spine.  

A remand is also needed to obtain an additional VA examination for the issue of entitlement to an initial compensable rating for bilateral hearing loss.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since the Veteran's service-connected bilateral hearing loss was last examined by a VA examiner for compensation purposes in June 2010, the record contains evidence suggesting worsening symptomatology.  Such findings are noted in subsequent statements by the Veteran, an October 2012 private audiogram report, VA treatment records which show he was fitted for hearing aids in March 2013, and his testimony at the June 2015 Board hearing.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility, dated since February 2014.  If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any lung disorder that may exist.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.  

The examiner is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

For any diagnosed lung disorder, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from November 1960 to August 1964, to include the alleged in-service asbestos exposure, June 1964 complaint of shortness of breath and tightness of chest, and consideration of his personal statements of record.

Note: for purposes of this examination request, the VA examiner should presume the Veteran's probable exposure to asbestos during military service.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any kidney disorder that may exist.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.  

The examiner is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

a)  For any diagnosed kidney disorder, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from November 1960 to August 1964, to include consideration of his personal statements of record.

b)  If no current diagnosis is rendered, the examiner should refer to the diagnoses of cyst in inferior left kidney and findings of kidney stones (as noted in July 2013 and February 2014 VA treatment records in Virtual VA) and of calculus, kidney (as noted in the January 2009 and February 2009 private treatment record) and render the appropriate requested medical opinion above.  

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder that may exist.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.  

The examiner is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

a)  For any diagnosed lumbar spine disorder, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from November 1960 to August 1964, to include the September 1962 in-service occurrence and consideration of his personal statements of record (including carrying heavy weight during 15 months of scouring duty as reported during the June 2015 Board hearing).

b)  If no current diagnosis is rendered, the examiner should refer to any diagnosis noted in private or VA treatment records (to include suggestion of degenerative arthritis in October 2000 private treatment record) and render the appropriate requested medical opinion above.  

6.  The Veteran should be afforded a VA examination for his service-connected bilateral hearing loss.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's bilateral hearing loss, utilizing the appropriate Disability Benefits Questionnaire.

7.  After the development requested has been completed, the AOJ should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

8.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


